Citation Nr: 1530227	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-34 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection alcohol abuse, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to April 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011 and May 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board notes that the Veteran's appeal as to the issues of entitlement to service connection for a left shoulder disability and a low back disability and whether new and material evidence has been received to reopen a previously denied claim of service connection for a right shoulder disability were certified to Board on August 12, 2014.  A review of the Veteran's VBMS file shows that on October 31, 2014, the RO received from the Veteran's representative correspondence wherein he to withdraw services as the Veteran's representative for "all claims pending before VA."  Documents contained in the Veteran's VBMS file the show that the Veteran's appeal as to the issue of entitlement to service connection for alcohol abuse was certified to the Board in April 2015.  

Because the representative's October 2014 request to withdraw was received after the appeal as to the issues other than entitlement to service connection for alcohol abuse were certified to the Board, the representative is obligated to make a motion to the Board demonstrating good cause to withdraw as the Veteran's representative at this juncture.  See 38 C.F.R. § 20.608(b) (2014).  The record does not reflect that the representative provided any reason for his withdrawal.  As such, there has not been compliance with the provisions of 38 C.F.R. § 20.608(b), and withdrawal of representation is not accepted as valid.  

The Board notes also that the Veteran's VBMS file contains a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) dated on December 19, 2014, which was executed in favor of the Pennsylvania Department of Military and Veterans Affairs.  Although this 21-22 was filed within 90 days of when the Veteran's appeal of the above stated issues was certified to the Board, it was not submitted directly to the Board.  See 38 C.F.R. § 20.1304(a) (2014).  Furthermore, the Veteran's VBMS file also contains a statement dated in March 2015 wherein the Pennsylvania Department of Military and Veterans Affairs revoked its representation of the Veteran.  Accordingly, it would not appear that the Pennsylvania Department of Military and Veterans Affairs currently represents the Veteran in any pending matter and Mr. Loiacono is deemed to still be the Veteran's representative, as reflected above, at least with respect to the issues of entitlement to service connection a left shoulder disability and a low back disability and whether new and material evidence has been received to reopen a previously denied claim of service connection for a right shoulder disability.  


REMAND

On his December 2013 VA Form 9, which was filed after the issuance of an October 2013 statement of the case (SOC) addressing the issues of entitlement to service connection for a left shoulder disability and a low back disability and whether new and material evidence has been received to reopen a previously denied claim of service connection for a right shoulder disability, the Veteran checked the box requesting an in-person hearing before a Veterans Law Judge (VLJ) at his local RO.  On his September 2014 VA Form 9, which was filed after the issuance of an August 2014 SOC addressing the issue of entitlement to service connection for alcohol abuse, the Veteran also checked the box requesting an in-person hearing before a VLJ sitting at the RO.  

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  In accordance with the request, the Veteran must be provided an opportunity to present testimony during a hearing.  See 38 C.F.R. § 20.700(e) (2014).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

Schedule the Veteran for an in-person hearing before a Veterans Law Judge, sitting at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing at least 30 days in advance of the scheduled hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

